Per Curiam,.
This consolidated tax certiorari proceeding concerns the assessed valuation for the years 1941-42, 1942-43 and 1943-44 on the real property known as No. 461-469 Fifth Avenue and No. 1 East 40th Street in the borough of Manhattan.
Giving effect to all the elements of value, we think the Special Term’s valuation of the land should be further reduced as follows:

Tear Land

1941- 42 $1,650,000
1942- 43 1,600,000
1943- 44 1,600,000
The order so far as appealed from hy the relator should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order so far as appealed from, unanimously modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements • to the relator-appellant. Settle order on notice.